Citation Nr: 1746086	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-28 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen service-connection claims for cervical spine and right upper extremity radiculopathy disabilities.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right upper extremity radiculopathy disability, to include as secondary to a cervical spine disability.

4.  Entitlement to service connection for a left upper extremity radiculopathy disability, to include as secondary to a cervical spine disability.

5.  Entitlement to an initial evaluation in excess of 10 percent prior to January 9, 2014 and an increased disability rating in excess of 20 percent thereafter for degenerative disc and degenerative joint disease, lumbar spine post-operative.

6.  Entitlement to an initial evaluation in excess of 10 percent prior to June 24, 2016 and an increased disability rating in excess of 20 percent thereafter for right lower extremity neurological deficit.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel F. Smith, Attorney


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to April 1982 and from January 1984 to March 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from April 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The issues of service connection for a cervical spine disability and bilateral upper extremity radiculopathy, increased ratings for degenerative disc and degenerative joint disease and right lower extremity neurological deficit, and a TDIU for the period prior to January 6, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims for service connexon for cervical spine and right upper extremity radiculopathy disabilities were previously considered and denied by the RO in May 2006.  The Veteran was informed of this decision and of his appellate rights; he did not file a notice of disagreement or new evidence within one year of the May 2006 rating decision.  An April 2012 rating decision denied reopening the claims.

2.  The evidence received since the May 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the service-connection claims for cervical spine and right upper extremity radiculopathy disabilities.

3.  The Veteran is service-connected for major depressive disorder, evaluated at 50 percent disabling, effective January 6, 2014; lumbar spine degenerative joint disease evaluated at 20 percent disabling; effective January 6, 2014; and has a combined disability rating of 70 percent, effective January 6, 2014.

4.  The Veteran is precluded him from securing or following a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying service connection for cervical spine and right upper extremity radiculopathy disabilities is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2005) 

2.  The evidence received since the May 2006 rating decision is new and material, and the service-connection claims for cervical spine and right upper extremity radiculopathy disabilities are reopened. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a service connection claim for cervical spine and right upper extremity radiculopathy disabilities in June 2005.  The RO denied the claim in May 2006, finding no evidence of cervical spine injury or disease in service.  The RO notified the Veteran of the May 2006 rating decision; the Veteran did not initiate an appeal and did not submit new evidence within one year. 

Therefore, the May 2006 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 3.156, 20.200, 20.302, 20.1103 (2005).

The Veteran sought to reopen his service-connection claim for cervical spine and right upper extremity radiculopathy disabilities in May 2011.  The RO denied his application to reopen the claims for service connection in the April 2012 rating decision on appeal, finding no new and material evidence had been submitted.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

New evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that the Veteran was afforded a VA examination for a lumbar spine disability in August 2011.  The VA examiner notes the Veteran's reports of treatment in service for neck pain.  The Veteran reported that he was informed by treating personnel in service that he had cervical spinal stenosis.  

At this point, the Board takes notice that the service treatment record does indicate the Veteran was treated for cervical spine complaints and complaints of right upper extremity symptoms in May 1990.  See Service Treatment Record, page 43.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Board finds the Veteran's statements at the August 2011 examination are consistent with the service treatment records and probative of unestablished facts necessary to substantiate the claims, specifically, an in-service injury.  
Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claims for cervical spine and right upper extremity radiculopathy disabilities.

TDIU

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service connected for major depressive disorder, evaluated at 50 percent disabling, effective January 6, 2014; lumbar spine degenerative joint disease evaluated at 20 percent disabling; effective January 6, 2014; and has a combined disability rating of 70 percent, effective January 6, 2014.  
The Veteran is also service-connected for right lower extremity radiculopathy, evaluated at 10 percent effective June 28, 2005 and at 20 percent, effective January 9, 2014; and left lower extremity radiculopathy, evaluated at 10 percent, effective May 2, 2012.  The Veteran meets the schedular percentage requirements for consideration of a total disability rating under 38 C.F.R. § 4.16(a). 

The Veteran filed a claim for increase in May 2011, and Veteran filed a claim for TDIU in July 2015, during the pendency of the appeal for his increased ratings claims.  

At a VA examination in January 2014, the VA examiner noted that the Veteran experiences occupational limitations from his lumbar spine and lower extremity radiculopathy disabilities, including pain weakness, difficulty carrying, walking, standing, and sitting for prolonged periods.  

At a VA examination in July 2015, the Veteran was noted to have irritability, poor concentration, anhedonia, sleep disturbance, fatigue, depressed mood, disturbances in mood and motivation, and mild memory loss.

The Veteran was awarded disability benefits from the Social Security Administration, effective July 29, 2013.  The SSA decision was made, in part, on the basis of the Veteran's service-connected major depressive disorder and his service-connected lumbar spine and lower extremity radiculopathy disabilities.  The Veteran was noted to have a high school education and lacked transferable skills to perform other work within his physical and mental residual capacity.  The Administrative Law Judge also noted that there were no jobs existing in significant number which the Veteran can perform.  See SSA Decision dated April 2016.  

The Board finds that the preponderance of the evidence supports a finding that the Veteran precluded from obtaining or maintaining any gainful employment by reason of his service-connected disabilities.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right upper extremity radiculopathy disability is reopened, and to this extent only, the appeal is granted.

A total disability rating due to individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim.

Service Connection

As noted above, the Veteran was treated for cervical spine complaints and complaints of right upper extremity symptoms in service in May 1990.  
The Veteran has not been afforded a VA examination to determine the etiology of his claimed disabilities, and the Board finds that VA's duty to assist has been implicated.  The Veteran has demonstrated in-service injury and current disabilities of the cervical spine, right upper extremity, and left upper extremity, and there is insufficient medical evidence of record to decide the appeals.  See 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Ratings

The Board notes that the Veteran was last afforded VA examinations to determine the severity of his lumbar spine and right lower extremity neurological deficit disabilities in January 2014.  The Veteran has submitted medical records from private treating sources showing that his lumbar spine and neurological disabilities have increased in severity.  See Private Medical Records from Roanoke Neurosurgical.  

The Veteran submitted a private vocational opinion indicating that the Veteran's lumbar spine and neurological disabilities have worsened.  See Report from C.Y. dated July 2017.  Further, the Veteran has filed a claim for TDIU since he was last examined; the Board finds contemporaneous examinations to assess the severity of his service-connected disabilities on appeal are necessary to adjudicate these claims.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

TDIU Prior to January 6, 2014

With regard to the TDIU claim, the Veteran was awarded disability benefits from the Social Security Administration, effective July 29, 2013.  See Administrative Law Judge decision dated April 2016.  As further development and readjudication of the claims for service connection for cervical spine and bilateral upper extremity radiculopathy disabilities may affect the resolution of the TDIU claim for the period prior to January 6, 2014, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must first develop and readjudicate the service-connection claims for cervical spine and bilateral upper extremity radiculopathy disabilities, and increased-rating claims for degenerative disc and degenerative joint disease and for right lower extremity neurological deficit before readjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Obtain a VA examination to determine the etiology of the Veteran's cervical and bilateral upper extremity radiculopathy disabilities.  

The examiner is directed to elicit a detailed history from the Veteran regarding his symptoms in and following service.  The VA examiner is directed to provide the following opinions:

a)  Whether it is as likely as not (50 percent or greater probability) that a cervical spine disability either incepted during service, or is related to the symptoms in service.  See Service Treatment Record, page 43; Private Medical Records received July 2011.  

b)  Whether it is as likely as not (50 percent or greater probability) that a bilateral upper extremity radiculopathy disability either incepted during service, or is related to cervical spine symptoms in service.  See Service Treatment Record, page 43; Private Medical Records received July 2011.  

3.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's lumbar spine and right lower extremity neurological disabilities.

The examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 
The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Thereafter, readjudicate the appeal as to all claims other than TDIU for the period prior to January 6, 2014, and if the benefits sought on appeal remains denied, issue an appropriate supplemental statement of the case.  

5.  After readjudicating the service-connection and increased-rating claims, determine whether the Veteran meets the schedular criteria for a TDIU for the period prior to January 6, 2014.  If so, readjudicate the appeal as to TDIU for the period prior to January 4, 2014.  If the Veteran does not meet the schedular criteria prior to January 4, 2014, determine whether referral to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted for the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


